Citation Nr: 9926830	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  95-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for Osgood-Schlatter's 
disease of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter is again before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a rating decision entered in 
September 1992 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, denying entitlement 
of the veteran to an increased rating for Osgood-Schlatter's 
(OS) disease.  The issue of the veteran's entitlement to an 
increased rating for a left knee disorder was remanded to the 
RO in November 1997 for the completion of further evidentiary 
development, including the retrieval of pertinent medical 
records and the performance of a VA medical evaluation.  
Following the RO's attempts to complete the requested 
actions, the case was returned to the Board for further 
review.


FINDING OF FACT

The veteran's service-connected OS disease of the left knee 
is at present manifested by subjective complaints of pain, 
and clinical findings of well-healed scarring, some 
diminution in range of motion, and not more than slight 
impairment by subluxation or lateral instability.  The 
existence of an arthritic process of the left knee is not 
shown.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for a left knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5015-5003, 5257 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a).  Generally, an allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  The veteran's claim for increase is, thus, "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing the facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts with respect to the 
matter at issue have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  In this regard, it is noted 
that the record contains various examination and treatment 
records compiled by VA with which to rate the disability in 
question, much of which was obtained as a result of the 
Board's remand in November 1997.  While it is apparent that a 
requested VA examination was not performed by a board-
certified orthopedist as had been sought by the Board, the 
findings obtained through two VA medical examinations during 
1998, as well as those noted in various outpatient treatment 
reports, are sufficient for equitable disposition of this 
claim.  Notice is taken as well that the veteran's 
representative in written presentations made in July and 
August 1999 did not set specifically set forth any challenge 
as to the sufficiency of the evidence and did not request 
further development for the correction of any perceived 
inadequacy.  See Stegall v. West, 11 Vet. App. 268 (1998).

Evidence on file shows that service connection for OS disease 
was established by action of the RO in December 1967, at 
which time a 10 percent rating was assigned under Diagnostic 
Code (DC) 5015-5003.  Aside from a period during 1973 when a 
temporary total rating was assigned, the 10 percent rating 
has remained in effect since assigned December 1967.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Benign new growths of bone will be rated on the basis of 
limitation of motion of affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5015.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs.  38 C.F.R. § 4.71a, DC 5003.  Where the 
limitation of motion of the specified joint(s) is 
noncompensable under the appropriate DCs, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Id.  

The evidence presented in this matter includes multiple X-
rays and other diagnostic studies, such as magnetic resonance 
imaging, which do not confirm the presence of an arthritic 
process of the left knee.  Limitation of motion of the left 
knee is identified on examinations other than one in August 
1998, but at no time is extension of the left knee shown to 
be limited to 15 degrees or more, or flexion of that knee 
limited to 30 degrees or less, such that more than a 10 
percent rating is for assignment pursuant to 38 C.F.R. 
§ 4.71a, DCs 5261, 5262.  Moreover, ankylosis of the left 
knee is not demonstrated by the record, and, thus, 38 C.F.R. 
§ 4.71a, DC 5256 provides no basis for any increase in the 
rating for the left knee.

The August 1998 examination otherwise revealed no significant 
atrophy of the quadriceps or calves, and no edema, synovitis, 
or effusion.  There was only minimal subpatellar crepitus and 
a very questionably positive anterior drawer sign and 
Lachman's test.  The McMurray's test and gap testing were 
negative for medial or lateral involvement.  On examination 
in April 1998, the degree to which there was noted to be 
varus and valgus instabilities on 30 degrees of flexion was 
found to be mild; no lateral instability was shown on 
extension.  A positive anterior drawer sign and positive 
Lachman's and McMurray's tests were then shown.  When 
examined in February 1997, no instability was found to be 
present, despite laxity of the medial collateral ligament and 
slight rotary laxity.  Scarring of the left knee was well-
healed and there was but slight swelling.  Marked tenderness 
was shown on examination in January 1994, but without 
effusion.  

As to other alternate criteria for rating of the disability 
at hand, it is noted that where there is dislocation of the 
semilunar cartilage with frequent periods of locking, pain, 
and effusion into the joint, a 20 percent rating is 
assignable.  38 C.F.R. § 4.71a, DC 5258.  Here, dislocation 
of the cartilage is not shown, and while the veteran 
complains of pain, there is absent from the record a showing 
of frequent periods of locking or joint effusion.  The record 
likewise fails to show that nonunion or malunion of the tibia 
and/or fibula is part and parcel of the veteran's service-
connected left knee disorder.  As such, the provisions of 
38 C.F.R. § 4.71a, DC 5262 are not for application.

The only other potentially applicable rating criteria are 
those pertinent to knee impairment manifested by recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
DC 5257.  Severe impairment of the knee manifested by 
recurrent subluxation or lateral instability warrants a 30 
percent rating; where there is moderate impairment of the 
knee, a 20 percent rating is for assignment and where the 
impairment is mild, a 10 percent rating is assignable.  Id.  
38 C.F.R. § 4.71a, DC 5257.  In this regard, the veteran's 
representative in his presentation of August 1999 noted that 
a VA examiner in October 1998 had reported that the veteran 
had lateral instability at 30 degrees of flexion.  In 
actuality, the examination to which the representative refers 
was conducted in August 1998, and while it is true that the 
examiner reported that an earlier examination, one conducted 
in April 1998, had shown lateral instability at 30 degrees of 
flexion, the April 1998 examiner concluded that the level of 
instability was only of a mild degree.  Similarly, on a VA 
evaluation in February 1997, only slight laxity of the medial 
collateral ligaments and slight rotary laxity were shown, and 
the examiner specifically declined to interpret the shown 
laxity as instability.  The left knee was likewise found to 
be stable on a VA examination in August 1992.  Moreover, on 
examination in August 1998, there was no evidence of 
subluxation or lateral instability.  The examiner on that 
occasion found the veteran's cooperation during that 
examination was "substantially suboptimal," and it was 
noted that the veteran refused to heel/toe walk or to perform 
heel/toe stances.  Inconsistencies were also noted in terms 
of the veteran's complaints of severe back pain when flexing 
the left leg and his ability shown earlier to perform a full 
squat without difficulty.  Based on the foregoing, as well as 
all of the other evidence on file, the undersigned is not 
persuaded that more than a mild knee impairment, manifested 
by subluxation or instability, is shown.  As such, a rating 
in excess of 10 percent under DC 5257 is not for assignment.  

In addition to the applicable schedular criteria, under 
38 C.F.R. §§ 4.40, 4.45, 4.59, VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by objective 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  As well, in VAOPGCPREC 23-97 (July 1, 1997), the VA 
General Counsel determined that, when a claimant has 
arthritis and instability of the knee, multiple ratings may 
be assigned under DCs 5003 and 5257.  Moreover, in VAOPGCPREC 
9-98 (August 14, 1998), the VA Acting General Counsel 
determined that, even if the veteran did not have limitation 
of motion of the knee meeting the criteria for a 
noncompensable evaluation under DCs 5260 or 5261, separate 
evaluations could be assigned if there was evidence of a full 
range of motion "inhibited by pain."  

Pain of the left knee is shown on several of the most recent 
VA examinations, although at least some of the notations as 
to pain are based exclusively on the veteran's own comments.  
For example, it was noted in April 1998 that "(d)uring a 
flare, his additional limitation is that his ranges of motion 
are all reduced to 0 degrees."  Such was not shown at the 
time of the April 1998 examination, nor is any such flare 
shown to the extent indicated on any other examination or 
treatment report of record.  It is also noteworthy that on a 
VA examination in August 1998, while the veteran complained 
of left knee pain, he was uncooperative and refused to 
perform certain maneuvers.  Due to the lack of cooperation, 
the examiner was unable to ascertain whether weakened 
movement was present.  It was also determined that 
incoordination was absent, and pain and painful motion were 
identified solely on the basis of the veteran's own 
complaints.  There were noted to be insufficient findings to 
support a diagnosis of an intra-articular disorder of the 
left knee that would evoke the degree of pain described the 
veteran.  Based on the muscle mass present over both legs, it 
was found that the veteran had normal endurance and fatigue 
for flat walking for someone of his age; various limitations 
regarding kneeling, squatting, climbing, and other actions 
were nonetheless noted.  The examiner also found the veteran 
described no significant flare-ups, only the presence of a 
chronic aggravating condition.  It was further noted that the 
existence of a low back disorder appeared to be limiting the 
veteran's usage of his lower extremities to some degree.  

The most recent findings from the August 1998 evaluation are 
the most comprehensive and, in light of the record as a 
whole, are the ones which the undersigned finds most 
persuasive as to the DeLuca considerations.  Such do not 
warrant an increase beyond 10 percent under 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, see also Johnson v. Brown, 9 Vet. 
App. 7, 9 (1996) (DC 5257 is not predicated on limitation of 
motion and 38 C.F.R. §§ 4.40, 4.45 do not apply.)  Also, a 
separate evaluation of 10 percent for arthritis of the left 
knee is not in order, inasmuch as a showing of an arthritic 
process of the left knee, as confirmed by X-ray, is lacking.

In this appeal, the RO has determined that referral for 
consideration of an extraschedular evaluation is not in 
order.  The Board concurs, and while the veteran's 
observations as to the limiting effect that the disorder at 
issue has on his ability to perform certain activities is 
noted, he fails to produce persuasive evidence showing that 
the disorder of his left knee has resulted in an exceptional 
or unusual disability picture, with such factors as a marked 
interference with employment or frequent periods of 
hospitalization, so as to render the schedular standards 
inadequate.  The 10 percent rating assigned above represents 
as far as can practically be determined  the average 
impairment in earning capacity resulting from the disability.  
38 C.F.R. § 4.1. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable, and the 
claim for increase for a left knee disorder must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An increased rating for OS disease of the left knee is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

